DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimura et al. (US 2007/0160388) in view of Nittani et al. (US 2008/0253803) and Kamimura (US 2007/0140725).

Regarding claims 1-4, Yoshimura et al. discloses a cartridge (elements 50y-50k, Fig. 1) comprising: a drum frame (element 34, Fig. 9) extending in a first direction, the 
Although Yoshimura et al. appears to be silent about utilizing screws to fix the first and second support plates to the drum frame, Nittani et al. shows that this feature is well known in the art. Nittani et al. discloses a cartridge utilizing screws to fix support plates (elements 31, 32, Fig. 11) (see par. [0090]). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the device of Yoshimura et al. in light of the teaching of Nittani et al. by providing screws to fix the support plates in order to more effectively secure the support plates, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.
Although in Yoshimura et al. the development roller gear does not directly mesh with the transmission gear, Kamimura shows that this feature is well known in the art. Kamimura discloses a cartridge (element 30, Fig. 10) having a development roller gear (element 115, Fig. 10) directly meshing with a transmission gear (element 101, Fig. 10). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the device of Yoshimura et al. in light of the teachings of Kamimura in order to more efficiently control the rotation of the developing roller by using a single driving force connected to the coupling joint, minimizing the occurrence of irregularity in the drive and achieving cost reduction and downsizing of the apparatus. The modified device of Yoshimura et al. having screws fixing the first and second support plates to the drum frame and the development roller gear directly meshing with the transmission gear would render limitations “wherein the development frame is swingable relative to the drum frame about the coupling joint in a state where the first support plate is fixed to the first side of the drum frame by the first screw and the development roller gear directly meshes with the transmission gear” unpatentable.
Regarding claim 5, Yoshimura et al. discloses a cartridge, wherein the first support plate having a second hole (see Fig. 9), and wherein the photoconductor drum includes a drum shaft extending in the first direction, the drum shaft being inserted in the second hole (see Fig. 9).
Regarding claim 6, Yoshimura et al. discloses a cartridge, wherein the second support plate includes an insertion hole (element 37a, Fig. 11) extending in the first direction, and wherein the development frame has a protrusion (element 48b, Fig. 11) disposed at the fourth side, the development frame being swingable relative to the photoconductor drum about the protrusion in a state where the protrusion is inserted in the insertion hole. Yoshimura et al. discloses the claimed invention except for the protrusion being on the second support plate and the insertion hole being on the development frame. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to interchange the hole and the protrusion of Yoshimura et al., since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167 and In re Gazda, 219 F. 2d 449, 104 USPQ 400.
Regarding claim 10, Yoshimura et al. discloses a cartridge, further comprising a bearing (element 45, Fig. 9) disposed at the third side of the development frame, the bearing being disposed at one end of the development roller in the first direction, the bearing being disposed closer to the first support plate than to the second support plate in the first direction (see Fig. 9).
Regarding claim 11, Yoshimura et al. discloses a cartridge, wherein the development roller includes a roller shaft (element 42a, Fig. 9) extending in the first direction, the roller shaft being inserted in the bearing (see Fig. 9).
Regarding claims 12, Yoshimura et al. discloses a cartridge, wherein the development frame is swingable relative to the photoconductor drum about the third axis (see par. [0132]).

    PNG
    media_image1.png
    701
    794
    media_image1.png
    Greyscale


Claims 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimura et al. (US 2007/0160388) in view of Nittani et al. (US 2008/0253803) and Kamimura (US 2007/0140725) as applied to claims 1-6 and 10-12 above, and further in view of Kawai et al. (US 2003/0185587).

Regarding claims 14-19, Yoshimura et al. discloses a cartridge, wherein the development frame is swingable relative to the drum frame about the coupling joint between a first position and a second position (see Figs. 7 and 8).
Although Yoshimura et al. does not disclose a cylindrical part that contacts the outer surface of the photoconductor drum, Kawai et al. shows that this feature is well known in the art. Kawai et al. discloses a cartridge (element 7, Fig. 1) comprising a first cylindrical part (element 4A3, Fig. 9) disposed at one end of the development roller (element 4A, Fig. 9) in the first direction, the first cylindrical part being disposed closer to the first support plate than to the second support plate in the first direction, wherein the first cylindrical part contacts the photoconductor drum (element 1, Fig. 9) in the state where the development frame is in the first position, and the first cylindrical part is spaced apart from the photoconductor drum in the state where the development frame is in the second position (see Figs. 7 and 8), wherein the development roller includes a roller shaft (see Fig. 9) extending in the first direction, wherein the first cylindrical part is attached to the roller shaft, wherein the first cylindrical part is spaced apart from the photoconductor drum in a second direction perpendicular to the first direction in the state where the development frame is in the second position (see Fig. 9), the cartridge further comprising a second cylindrical part (element 4A3, Fig. 9) disposed at another end of the development roller in the first direction, the second cylindrical part being disposed closer to the second support plate than to the first support plate in the first direction, wherein the second cylindrical part contacts the photoconductor drum in the state where the development frame is in the first position, and the second cylindrical part is spaced apart from the photoconductor drum in the state where the development frame is in the second position (see Figs. 7 and 8), wherein the development roller includes a roller shaft (see Fig. 9)  extending in the first direction, wherein the second cylindrical part is attached to the roller shaft, and wherein an outside diameter of the first cylindrical part and an outside diameter of the second cylindrical part are smaller than an outside diameter of the development roller (see par. [0073]). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to provide the a cylindrical part of Kawai et al. in the device of Yoshimura et al. in order to regulate in size the area of contact between the development roller and the photoconductor drum.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
The Applicant argues that “to directly mesh the alleged transmission gear and development roller gear of Yoshimura as allegedly suggested by Kamimura would require increasing the size of each of the gears with idler gears provided therebetween to maintain spacing. This modification would directly contradict the principal object of Yoshimura. Since the coupling (gear) member 67 of Yoshimura has no other gears to which a driving force is to be transmitted therefrom, a person of ordinary skill in the art would have had no apparent reason or motivation to modify Yoshimura based on Kamimura to increase the diameter of the coupling (gear) member 67”. The examiner respectfully disagrees. The Applicant is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III). Consequently, by transmitting the driving force directly to the developing roller gear downsizing of the apparatus can be achieved, i.e., utilizing less amount of gears would allow the cartridge to be reduced in size.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/27/2021